ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_03_EN.txt. 57

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

T agree with the Court’s decision but propose to record some additional
views directed to matters of approach and perspective in respect of two
points. The first relates to the stage at which the dispute materialized. The
second relates to the question whether the dispute was one concerning the
interpretation or application of the Headquarters Agreement.

As to the first point, the decision of the Court has limited itself to find-
ing that “the opposing attitudes of the United Nations and the United
States show the existence of a dispute between the two parties to the
Headquarters Agreement”. The Court has not made any explicit findings
as to when the dispute materialized. Recognizing that various dates may
be eligible for consideration over a period of shifts and changes in an
evolving situation, I nevertheless have difficulty in resisting the impres-
sion that it is excessive judicial economy to leave in obscurity which of
these possible dates is the material one. A determination that a dispute is
in existence is not made in vacuo; it is necessarily made after reviewing a
dynamic course of events flowing over a period of time and determining
that it ultimately eventuated in a dispute at a certain stage, however
roughly this may be computed. It seems to me that the identification of
this stage is an integral and inescapable part of the declarable reasoning
process of the Court relating to what I regard as the central (though not
sole) issue in the case, namely, whether or not a dispute existed as at the
_ date of the General Assembly’s request for an advisory opinion. Addition-
ally, the identification of that stage supplies a useful and perhaps neces-
sary analytical benchmark to differentiate between communications and
discussions forming part of the process leading up to the birth of the dis-
pute, and those directed to the resolution of the dispute after it had come
into being.

The bill in question had been introduced in the United States House of
Representatives on 29 April 1987 and in the Senate on 14 May 1987. The
United States Administration was opposed to the purpose of the bill but
recognized that that purpose was in fact to close the PLO Observer
Mission. The President being charged with responsibility to enforce the
laws of the State, the assent given by him to the bill on 22 December 1987
was reasonably capable of being interpreted as a commitment by the
Administration to enforce a closure of the Mission in obedience to the
command of the Act.

Against these unfolding events, the Secretary-General is on record as
objecting as from 13 October 1987 on the ground that such a law would

49
58 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

lead to a breach by the United States of its international legal obligations
under the Headquarters Agreement. In his letter of 7 December 1987 to
Ambassador Walters, United States Permanent Representative to the
United Nations, he made it clear that in his view the enactment of the legis-
lation would give rise to a dispute unless certain assurances were given.
The fair interpretation was that this looked to assurances to be given on
or before the enactment of the legislation, if only because of the need to
avoid any period of risk or uncertainty. No such assurances having been
given, the giving of assent to the Act on 22 December 1987 automatically
operated to bring the competing interests into collision and to precipitate
a dispute.

The Secretary-General’s formal declaration on 14 January 1988 of the
existence of a dispute was not necessary for its crystallization (see the
Chorzéw Factory case, P.C.I_J., Series A, No. 13, pp. 10-11, and the Certain
German Interests in Polish Upper Silesia case, P.C.I.J., Series A, No. 6,
p. 14). Save for Ambassador Okun’s letter of 5 January 1988, advising that
the assent had been given to the Act on 22 December 1987 and therefore
associated in substance with that fact, there were no new developments
between the date of assent and 14 January 1988 when the Secretary-Gen-
eral replied stating that a dispute existed and invoking the disputes settle-
ment procedure set out in section 21 of the Agreement. The Secretary-
General did not say as from when he considered that a dispute existed. His
letter is not necessarily inconsistent with a dispute having automatically
crystallized on 22 December 1987 in terms of the previous developments.
But, if this is wrong, it is clear that a dispute did at any rate come into being
on 14 January 1988. The record leaves no room for doubt that the dispute
which so arose on one or the other of those two dates has continued in
existence to this day.

On the second point, as to whether the dispute was one “concerning the
interpretation or application” of the Headquarters Agreement within the
meaning of section 21 of it, there seems to be an argument that, even
though there was a dispute, the dispute did not concern the “interpreta-
tion” of the Headquarters Agreement for the reason that the Secretary of
State shared the views of the Secretary-General as to the status of the PLO
Observer Mission under the Agreement; and that, further, the dispute did
not concern the “application” of the Agreement for the reason that a
closure of the PLO Observer Mission has not as yet been effected.

As to whether the dispute in this case related to a question of interpreta-
tion of the Agreement, it was indeed the case that the views of the State
Department coincided with those of the Secretary-General on the ques-
tion of the status of the PLO Observer Mission under the Agreement (see
the Secretary-General’s letter of 13 October 1987 to United States Perma-
nent Representative Ambassador Walters). But then different views on
the subject seemingly prevailed with the United States legislature, and

50
59 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

these would seem to have been upheld by the President when he assented
to the Act adopted by it.

I have, however, considered an argument that, even so, there is still no
conflict of views between the United States and the United Nations as to
the interpretation of the Agreement for the reason that the United States
has taken a position which may be interpreted to mean that, although the
Administration is obliged by domestic law to enforce the Act by closing
the PLO Observer Mission, it at the same time recognizes that it has
no right to do so under international law and will engage international
responsibility accordingly if it proceeds to a closure.

The argument is interesting, as much for its refinement as for its conse-
quences, for, if sound, it means that, provided a State is prepared to go on
record as admitting that it is consciously embarking on the violation of its
accepted treaty obligation — something few States are prepared to do (see
S. Rosenne, Breach of Treaty, 1984, p. 11) — it can escape its obligation to
submit to an agreed procedure for the settlement of disputes concerning
the interpretation of the treaty on the ground that it is in fact in agreement
with the other party as to the meaning of the treaty, with the consequence
that there is no dispute as to its interpretation.

A proposition productive of such strange results may not unreasonably
be suspected of supplying its own refutation. I would suspect that, to
begin with, the superstructure of the argument bases itself too narrowly
on a possibly disjointed reading of the disputes settlement formula pre-
scribed by section 21 of the Agreement.

The phrase “interpretation and application” has occurred in one ver-
sion or another in a multitude of disputes settlement provisions extending
over many decades into the past. In the Certain German Interests in Polish
Upper Silesia case (P.C.L.J., Series A, No. 6, p. 14), it was held that it was
not necessary to satisfy both elements of the phrase taken cumulatively,
the word “and” falling to be read disjunctively. The phrase in this case
happens to be “interpretation or application”. Satisfaction of either ele-
ment will therefore suffice. But, further, since it is not possible to interpret
a treaty save with reference to some factual field (even if taken hypotheti-
cally) and since it is not possible to apply a treaty except on the basis of
some interpretation of it, there is a detectable view that there is little practi-
cal, or even theoretical, distinction between the two elements of the for-
mula (see L. B. Sohn, “Settlement of Disputes relating to the Interpreta-
tion and Application of Treaties”, Recueil des cours de l'Académie de droit
international de La Haye, Vol. 150, 1976, p. 271). It seems arguable that
the two elements constitute a compendious term of art generally covering
all disputes as to rights and duties having their source in the controlling
treaty (see the language used in the Chorzéw Factory case, P.C_LJ., Series
A, No. 9, p. 24). It is, with much respect to the opposite view, not right to
adopt an approach which would seek to avoid this conclusion by dissect-

51
60 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

ing the phrase in question, focusing separately on its individual elements,
and then reading them as if they did not belong together in a single
formula whose force indeed derives from its constituent parts but is not
coextensive with their sum!.

Expansiveness is alien to the circumspect and cautious approach which
considerations of weight and solidity have long pointed out as appropri-
ate to a court circumstanced as this is. The construction proposed above
does not, I believe, surpass the bounds of a reasonably careful contextual
appreciation of the intendment of the clause in question. But, even if it
should for any reason be judged unacceptably in advance of the text on
which it is based, still it does appear to me that the aim of the opposite
contention distinctly exceeds its reach, falling short, as the latter does,
of all the ground that needs to be covered if the contention, assuming it
to be right, is to furnish a complete justification for returning a negative
answer to the General Assembly’s question.

This is because the contention is directed only to the situation which
will be created if and when the office of the PLO Observer Mission is ulti-
mately closed. It is only with respect to that situation that it may be said
that there is no dispute between the United Nations and the United States
concerning the interpretation of the Agreement, it being agreed by both of
them that it will be breached in that event. But the Secretary-General’s
claim covers an additional matter with respect to which it is clear that the
two sides are in disagreement over the interpretation of the Agreement.

The additional matter concerns the question whether, even if there is no
ultimate closure, the Agreement is currently being breached by reason of a
threat extended by the very enactment of the Act on 22 December 1987,
taken either separately from, or cumulatively with, its subsequent entry
into force on 21 March 1988, with the Attorney General’s closure directive
of 11 March 1988 (issued even before the Act entered into force and de-
scribed in the United States written statement to the Court as an “order”),
and with the consequential institution on 22 March 1988 of an action to
enforce a closure and its continuing pendency since then. It may reason-
ably be inferred from the material before the Court (oral proceedings in-
cluded) that the Secretary-General considers that there is a question as to
whether these matters are themselves currently at variance with the Agree-

1 The problem involved is probably a familiar one in all jurisdictions. J. Stamp con-
sidered it in Bourne v. Norwich Crematorium (1967) 2 All E.R. 576.

52
61 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

ment, in the sense of whether they are in violation of any right impliedly
conferred by the Agreement on the United Nations to ensure that its per-
manent invitees can function from their established offices without harass-
ment or unnecessary interference. It is equally clear from the material that
the United States does not accept that there is any current violation of the
Agreement, having consistently maintained that no question of a violation
can arise unless and until the Act is in fact enforced by effecting an actual
closure of the PLO Observer Mission’s office. It seems obvious that this
marked divergence of views ineluctably involves a dispute concerning the
interpretation of the Agreement.

So far for the question whether the dispute concerns the “interpreta-
tion” of the Agreement. Now for a brief word on the question whether the
dispute concerns the “application” of the Agreement.

There could not be any doubt that a closure of the PLO Observer
Mission’s office will in fact involve a question of the application of the
Agreement. As to whether the existing circumstances give rise to such a
question, the present position is that the office is in fact being allowed to
remain open but, according to the Secretary-General, this is subject to an
existing threat of interference arising from the enactment and operation of
the Act. It seems obvious that the position thus taken by the Secretary-
General does raise a question as to whether the application of the Agree-
ment is currently being affected by the suggested existence of such a
present threat of interference.

There is much in the United States position which is preoccupied with
the question whether any actual breach of its obligations under the Agree-
ment has as yet occurred and as to whether, in the absence of any such
breach, there could be any dispute concerning the interpretation or appli-
cation of the Agreement. As the Court has pointed out, it would be ex-
ceeding its jurisdiction were it to enter into the question whether an actual
breach has occurred, that being a question to be reserved for the arbitral
tribunal in the event of the Court giving an affirmative answer to the preli-
minary question as to whether there is a dispute. Moreover, if it is correct
to say that in the absence of an actual breach there can be no dispute, this
inevitably involves the Court in determining whether there has been an
actual breach before it can conclude whether a dispute exists as to whether
there has been such a breach. So the substantive matter would be deter-
mined before the preliminary issues.

The disputes settlement procedure of section 21 of the Agreement
clearly applies to disputes arising out of complaints about an actual
breach of the Agreement, but equally clearly it is not limited to such cases
only. It extends to disputes arising out of opposition by one party to a
course of conduct pursued by the other party, or a threat by it to act, with a
view to producing what the complainant considers would be a breach of
the Agreement. In the view of the Secretary-General, as I interpret it, such
a course of conduct or threat was represented by the enactment of the

53
62 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

Anti-Terrorism Act of 1987, this having in fact been assented to by the host
country’s Head of State whose recognized duty it was to carry out the laws
of the State. Failing assurances to the contrary (which were sought but
never given) the Secretary-General was entitled to assume that the Presi-
dent, through his appropriate officers, would carry out that duty with con-
sequences which the Secretary-General considered would be at variance
with the Agreement. This conflict of both views and interests would give
rise to a dispute within the established jurisprudence on the subject,
whether or not any actual breach of the Agreement had as yet occurred
through the enforced closure of the Mission.

The framework of the Agreement does not link the concept of a dispute
to the concept of an actual breach. A claim by one party that the other
party is in actual breach of an obligation under the Agreement is not a
precondition to the existence of a dispute. And disputes as to the applica-
tion of the Agreement comprehend disputes as to its applicability (see the
Chorzéw Factory case, P.C.I.J., Series A, No. 9, p. 20).

However, if this is wrong, with the consequence that a claim that there
has been an actual breach is required, then it is to be noted that, from the
record, it is a reasonably clear interpretation of the Secretary-General’s
position that it does include a claim that the host State is in current breach
of its obligations under the Headquarters Agreement by reason of the
enactment of the Act considered either separately from, or cumulatively
with, the subsequent actions taken pursuant to it. Such a claim may be
contested but cannot be considered so wholly unarguable as to be incap-
able of giving rise to a real dispute (see the Nuclear Tests case, I.CJ.
Reports 1974, p. 430, per Judge Barwick, dissenting).

The general approach taken above would seem to be reinforced by
three considerations. First, there seems to be no disposition in the juris-
prudence of the Court and of its predecessor to impose too narrow a con-
struction on the scope of disputes settlement provisions (see inter alia the
Mavrommatis Jerusalem Concessions case, P.C.I.J., Series A, No. 5,
pp. 47-48 ; the Chorzéw Factory case, P.C.I.J., Series A, No. 9, pp. 20-25; the
Interpretation of Peace Treaties with Bulgaria, Hungary and Romania case,
LC.J. Reports 1950, p.75; and the Appeal Relating to the Jurisdiction of the
ICAO Council case, I.C.J. Reports 1972, pp. 106-107, 125-126, and 147).
Arbitral jurisprudence likewise rejects the proposition that “insofar as
treaties of arbitration constitute conferrals of jurisdiction upon interna-
tional authority, they are to be restrictively construed” (Stephen M.
Schwebel, International Arbitration: Three Salient Problems, Cambridge,
1987, p. 149, note 12, citing Interpretation of Article 181 of the Treaty of
Neuilly (The Forests of Central Rhodope), Preliminary Question (1931)
UNRIAA, 1391, 1403).

Second, there is the amplitude and elasticity of the word “concerning”

54
63 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

as it occurs in the phrase “concerning the interpretation or application” of
the Headquarters Agreement. The word “concern” is defined in West's
Law and Commercial Dictionary in Five Languages, 1985, Volume 1,
page 300, as meaning : “To pertain, relate, or belong to; to be of interest or
importance to; to involve; to affect the interest of”. Cited in support is the
case of People v. Photocolor Corporation, 156 Misc. 47, 281, N.Y.S. 130.
Referring to the same case, Black’s Law Dictionary, 5th edition, 1979,
page 262, gives substantially the same definition but adds: “have connec-
tion with; to have reference to ...”. See too the Shorter Oxford English
Dictionary, 3rd edition, Volume 1, page 389, and Webster's Third New Inter-
national Dictionary, 1986, page 470. And compare the somewhat similar
approach taken by Judge Schwebel to the interpretation of the words
“relating to” in the Yakimetz case (ILC.J. Reports 1987, pp. 113-114),
where he said:

“The terms of Article 11 of the Statute of the [United Nations Ad-
ministrative] Tribunal, as well as its travaux préparatoires, make clear
that an error of law ‘relating to’ provisions of the United Nations Char-
ter need not squarely and directly engage a provision of the Charter.
It is sufficient if such an error is ‘in relationship to’ the Charter, ‘has
reference to’ the Charter, or ‘is connected with’ the Charter.”

I consider that there are elements in that approach which are serviceable
here.

A third supporting consideration derives from the principle of interpre-
tation prescribed by section 27 of the Agreement which requires that the

“agreement shall be construed in the light of its primary purpose to
enable the United Nations at its headquarters in the United States,
fully and efficiently, to discharge its responsibilities and fulfil its pur-
poses”.

An interpretation which effectively leaves the United Nations without any
legal recourse in the circumstances presented can hardly be reconciled
with that covenanted principle of interpretation (see the analogous situa-
tion in the Chorzéw Factory case, P.C.L]. Series A, No. 9, pp. 24-25). Argu-
ments based on cases in which parties deliberately decided to leave
loopholes as expedient escape hatches in their treaty arrangements
would seem misplaced in the particular context under consideration.

Certainly, then, the Court should always take care to satisfy itself of its
authority to act. It is equally appropriate, however, for the Court to be
mindful of the risk of wishing to be so very certain of its powers as to be
astute to discover overly refined reasons for not exercising those which it

55
64 HEADQUARTERS AGREEMENT (SEP. OP. SHAHABUDDEEN)

may fairly be thought to have. The Court has rightly avoided that risk in

this case.

Having given my best consideration to what, in the absence of assist-
ance from the host State, Ihave endeavoured to discern from the material
to be or may be its position, as well as to the position of the United
Nations, I can only conclude by agreeing with the decision reached.

(Signed) Mohamed SHAHABUDDEEN.

56
